Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2019

                                      No. 04-19-00494-CR

                                    Richard A. CANTU, Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 17-11-293-CRW
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
         After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on December 9, 2019. See TEX. R. APP. P. 38.6(a). After the once-
extended due date, Appellant filed a second motion, which seeks a twenty-day extension of time
to file the brief.
       Appellant’s motion is GRANTED; Appellant’s brief is due on December 30, 2019.

       Any further motion for extension of time to file Appellant’s brief is discouraged.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court